Exhibit 10.1(b)

FIDELITY FEDERAL BANK & TRUST

EMPLOYMENT AGREEMENT

FOR

VINCE A. ELHILOW

This Agreement (this “Agreement”) is made effective as of the 20th day of
December, 2005 by and between Fidelity Federal Bank & Trust (the “Bank”), a
federally chartered stock savings bank, with its principal administrative office
at 205 Datura Street, West Palm Beach, Florida 33401, and Vince A. Elhilow
(“Executive”). Any references to the “Company” herein shall mean Fidelity
Bankshares, Inc., a Delaware corporation which is the stock holding company of
the Bank.

WHEREAS, Executive is currently employed as the President and Chief Executive
Officer of the Bank; and

WHEREAS, the Bank and Executive are parties to an employment agreement dated
January 1, 2004, which was entered into when the Bank converted from mutual to
stock form as the subsidiary of Fidelity Bankshares, MHC, a federally chartered
mutual holding company; and

WHEREAS, new Section 409A of the Internal Revenue Code (“Code”), which is
initially effective in 2005, has deemed certain employment agreements to be
deferred compensation, subject to its provisions; and

WHEREAS, the Bank and Executive desire at this time to update the employment
agreement to, among other things, comply with Code Section 409A.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1. POSITION AND RESPONSIBILITIES

During the period of his employment hereunder, Executive agrees to serve as
President and Chief Executive Officer of the Bank and the Company, respectively.
During said period, Executive also agrees to serve as a director of the Bank and
the Company and, if elected, as an officer and director of any subsidiary or
affiliate of the Bank. Failure to reelect Executive as President and Chief
Executive Officer of the Bank and the Company without the consent of Executive
during the term of this Agreement shall constitute a breach of this Agreement.

2. TERMS AND DUTIES

(a) The period of Executive’s employment under this Agreement shall begin as of
the date first above written and shall continue for thirty-six (36) full
calendar months thereafter. Commencing on the first anniversary date of this
Agreement (“Anniversary Date”) and continuing on each Anniversary Date
thereafter, this Agreement shall renew for an additional year such that the
remaining term shall be three (3) years unless written notice of non-renewal
(“Non-Renewal Notice”) is provided to Executive at least thirty (30) days and
not more than sixty (60) days prior to any such Anniversary Date, in which case
his employment shall cease at



--------------------------------------------------------------------------------

the end of thirty-six (36) months following such Anniversary Date. Prior to each
notice period for non-renewal, the disinterested members of the Board of
Directors of the Bank and the Company (“Board”) will conduct a comprehensive
performance evaluation and review of Executive for purposes of determining
whether to extend the Agreement, and the results thereof shall be included in
the minutes of the Board’s meeting.

(b) During the period of his employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods, and reasonable leaves of
absence, Executive shall faithfully perform his duties hereunder including
activities and services related to the organization, operation and management of
the Bank and the Company.

(c) Notwithstanding anything herein to the contrary, Executive’s employment with
the Bank may be terminated by the Bank or Executive during the term of this
Agreement, subject to the terms and conditions of this Agreement. However,
Executive shall not perform, in any respect, directly or indirectly, during the
pendency of his temporary or permanent suspension or termination from the Bank,
duties and responsibilities as President and Chief Executive Officer of the
Company.

3. COMPENSATION AND REIMBURSEMENT

(a) The compensation specified under this Agreement shall constitute the salary
and benefits paid for the duties described in Section 2. The Bank shall pay
Executive as compensation a salary of not less than $465,000 per year (“Base
Salary”). Such Base Salary shall be payable monthly, or in accordance with the
normal payroll practices of the Bank. During the period of this Agreement,
Executive’s Base Salary shall be reviewed at least annually; the first such
review will be made no later than January 31 of each year during the term of
this Agreement and shall be effective from the first day of said month through
the end of the calendar year. Such review shall be conducted by a Committee
designated by the Board, and the Board may increase, but not decrease,
Executive’s Base Salary (any increase in Base Salary shall become the “Base
Salary” for purposes of this Agreement). In addition to the Base Salary provided
in this Section 3(a), the Bank shall provide Executive at no cost to Executive
with all such other benefits as are provided uniformly to permanent full-time
employees of the Bank.

(b) The Bank will provide Executive with employee benefit plans, arrangements
and perquisites substantially equivalent to those in which Executive was
participating or otherwise deriving benefit from immediately prior to the
beginning of the term of this Agreement, and the Bank will not, without
Executive’s prior written consent, make any changes in such plans, arrangements
or perquisites which would adversely affect Executive’s rights or benefits
thereunder. Without limiting the generality of the foregoing provisions of this
Section 3(b), Executive will be entitled to participate in or receive benefits
under any employee benefit plans of the Bank or the Company including, but not
limited to, retirement plans, supplemental retirement plans, pension plans,
profit-sharing plans, stock option and restricted stock plans,
health-and-accident plans, medical coverage and any other employee benefit plan
or arrangement made available by the Bank in the future to its senior executives
and key management employees, subject to and on a basis consistent with the
terms, conditions and overall administration of such plans and arrangements.
Executive will be entitled to incentive compensation and bonuses as provided in
any plan of the Bank in which Executive is eligible to participate. Nothing paid
to Executive under any such plan or arrangement will be deemed to be in lieu of
other compensation to which Executive is entitled under this Agreement.



--------------------------------------------------------------------------------

(c) In addition to the benefits provided under paragraph (b) of this Section,
Executive and his spouse shall be entitled to continuing health care coverage
upon Executive=s retirement or other termination of employment with the Bank,
other than termination for Cause, which coverage shall be fully paid by the Bank
and shall be substantially similar to the coverage provided for Executive and
his spouse prior to Executive=s termination of employment. Such health care
coverage shall survive the termination of, or expiration of, this Agreement, and
shall continue for the lifetime of each of Executive and his spouse, provided
however, that upon each such person=s eligibility for Medicare coverage, the
Bank shall provide health care coverage to such person at the highest level of
coverage provided or made available by the American Association of Retired
Persons (AARP) to its members residing in the locale where Executive resides,
which coverage shall be supplemental his or her Medicare coverage for his or her
lifetime.

(d) The Bank shall pay or reimburse Executive for all reasonable travel and
other reasonable expenses incurred by Executive in performing his obligations
under this Agreement and may provide such additional compensation in such form
and such amounts as the Board may from time to time determine.

4. OUTSIDE ACTIVITIES

Executive may serve as a member of the board of directors of business, community
and charitable organizations subject to the approval of the Board, provided that
in each case such service shall not materially interfere with the performance of
his duties under this Agreement or present any conflict of interest. Such
service to and participation in outside organizations shall be presumed for
these purposes to be for the benefit of the Bank, and the Bank shall reimburse
Executive his reasonable expenses associated therewith.

5. WORKING FACILITIES AND EXPENSES

Executive’s principal place of employment shall be at the Bank’s principal
executive offices. The Bank shall provide Executive, at his principal place of
employment, with a private office and other support services and facilities that
are suitable to his position with the Bank and necessary or appropriate in
connection with the performance of his duties under this Agreement. The Bank
shall provide Executive with an automobile suitable to the position of President
and Chief Executive Officer of the Bank, and such automobile may be used by
Executive in carrying out his duties under this Agreement as well as for his
personal use. The Bank shall reimburse Executive for the cost of maintenance,
use and servicing of such automobile. The Bank shall also reimburse Executive
for his ordinary and necessary business expenses incurred in connection with the
performance of his duties under this Agreement, including, without limitation,
travel and reasonable entertainment expenses and fees for memberships in such
clubs and organizations that Executive and the Board mutually agree are
necessary and appropriate to further the business of the Bank. Reimbursement of
such expenses shall be made upon presentation to the Bank of an itemized account
of the expenses in such form as the Bank may reasonably require.



--------------------------------------------------------------------------------

6. PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION OR CHANGE IN CONTROL

The provisions of this Section shall in all respects be subject to the terms and
conditions stated in Sections 9 and 16.

(a) The provisions of this Section 6(a) shall apply upon the occurrence of an
Event of Termination (as herein defined) during Executive’s term of employment
under this Agreement. As used in this Agreement, an “Event of Termination” shall
mean and include any one or more of the following:

(i) the termination by the Bank or the Company of Executive’s full-time
employment hereunder for any reason other than (A) Disability or Retirement, as
defined in Section 7 below, or (B) Termination for Cause as defined in Section 8
hereof; or

(ii) Executive’s resignation from the Bank’s employ, upon any

(A) failure to elect or reelect or to appoint or reappoint Executive as
President and Chief Executive Officer of the Bank and/or the Company,

(B) material change in Executive’s function, duties, or responsibilities, which
change would cause Executive’s position to become one of lesser responsibility,
importance, or scope from the position and attributes thereof described in
Section 1 above,

(C) relocation of Executive’s principal place of employment by more than 30
miles from its location at the effective date of this Agreement,

(D) liquidation or dissolution of the Bank or Company other than liquidations or
dissolutions that are caused by reorganizations that do not affect the status of
Executive, or

(E) breach of this Agreement by the Bank.

Upon the occurrence of any event described in clauses (ii) (A), (B), (C), (D) or
(E) above, Executive shall have the right to elect to terminate his employment
under this Agreement by resignation upon sixty (60) days prior written notice
given within a reasonable period of time not to exceed four (4) calendar months
after the initial event giving rise to said right to elect. Notwithstanding the
preceding sentence, in the event of a continuing breach of this Agreement by the
Bank, Executive, after giving due notice within the prescribed time frame of an
initial event specified above, shall not waive any of his rights solely under
this Agreement and this Section by virtue of the fact that Executive has
submitted his resignation but has remained in the employment of the Bank and is
engaged in good faith discussions to resolve any occurrence of an event
described in clauses (A), (B), (C), (D) or (E) above.

(b) The provisions of this Section 6(b) and 6(d) shall apply upon the occurrence
of a Change in Control during the term of this Agreement, including extensions
hereof. In the event of a Change in Control of the Company or the Bank,
Executive shall be entitled to the payments



--------------------------------------------------------------------------------

set forth in Section 6(d) hereof. For purposes of this Agreement, a Change in
Control of the Company or the Bank shall mean (i) a change in ownership of the
Company or the Bank under paragraph (1) below, or (ii) a change in effective
control of the Company or the Bank under paragraph (2) below, or (iii) a change
in the ownership of a substantial portion of the assets of the Company or the
Bank under paragraph (3) below:

(1) Change in the ownership of the Company or the Bank. A change in the
ownership of the Company or the Bank shall occur on the date that any one
person, or more than one person acting as a group (as defined in Proposed
Treasury Regulation Section 1.409A-3(g)(5)(v)(B) or subsequent guidance),
acquires ownership of stock of the corporation that, together with stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of such corporation.

(2) Change in the effective control of the Company or the Bank. A change in the
effective control of the Company or the Bank shall occur on the date that either
(i) any one person, or more than one person acting as a group (as defined in
Proposed Treasury Regulation Section 1.409A-3(g)(5)(v)(B) or subsequent
guidance), acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of the corporation possessing 35 percent or more of the total voting power
of the stock of such corporation; or (ii) a majority of members of the
corporation’s board of Directors is replaced during any 12-month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the corporation’s board of Directors prior to the date of the
appointment or election, provided that this sub-section (ii) is inapplicable
where a majority shareholder of the Company or the Bank is another corporation.

(3) Change in the ownership of a substantial portion of the Company’s or the
Bank’s assets. A change in the ownership of a substantial portion of the Company
or the Bank’s assets shall occur on the date that any one person, or more than
one person acting as a group (as defined in Proposed Treasury Regulation
Section 1.409A-3(g)(5)(v)(B) or subsequent guidance), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the corporation that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of (i) all of the assets of the Company or the Bank, or (ii) the value of
the assets being disposed of, either of which is determined without regard to
any liabilities associated with such assets.

(4) For all purposes hereunder, the definition of Change in Control shall be
construed to be consistent with the requirements of Proposed Treasury Regulation
Section 1.409A-3(g) or subsequent guidance.

(c) Upon the occurrence of an Event of Termination, as defined in
Section 6(a)(i) or (ii), on the Date of Termination, as defined in Section 9(b)
or, if different, within the time frame set forth in any sub-paragraph below,
the Bank shall pay, provide or credit to Executive (or, in the event of his
subsequent death, his beneficiary or beneficiaries, or his estate, as the case
may be):

(i) his earned but unpaid salary as of the date of termination of employment
with the Bank and the benefits to which he would be entitled as of the date of
termination as a former employee under the Bank’s employee benefit plans and
programs and compensation plans and programs;



--------------------------------------------------------------------------------

(ii) as severance pay or liquidated damages, or both, a sum equal to three
(3) times the sum of (A) the highest annual rate of Base Salary and (B) the
highest annual bonus awarded to Executive during the prior three years. Payment
of the amount required hereunder shall be made no later than the first day of
the seventh month following Executive’s Separation from Service if Executive is
a Specified Employee and such delay is required by Code Section 409A. For these
purposes, the terms “Specified Employee” and “Separation from Service” shall
have the meaning required by Code Section 409A. Such payments shall not be
reduced in the event Executive obtains other employment following termination of
employment;

(iii) at the Bank’s expense, continued medical, dental and life insurance
coverage substantially identical to the coverage maintained by the Bank for
Executive prior to his termination of employment. Such medical and dental
coverage shall continue for the lifetime of each of Executive and his spouse as
provided in Section 3(c) hereof, and such life insurance shall cease thirty-six
(36) months following the Event of Termination;

(iv) any outstanding unvested stock options or shares of restricted stock of the
Company that have been awarded to him, which shall become fully vested as of his
termination of employment;

(v) within sixty (60) days (or within such shorter period to the extent that
information can be reasonably obtained) following his termination of employment
with the Bank, a lump sum payment in an amount equal to the present value of the
Bank’s contributions that would have been made on Executive’s behalf under the
Bank’s 401(k) Plan and employee stock ownership plan (and any other defined
contribution plan maintained by the Bank) if he had continued working for the
Bank for a thirty-six (36) month period following his termination, earning the
Base Salary that would have been achieved during the remaining unexpired term of
this Agreement (assuming, if a Change in Control has occurred, that the annual
Base Salary increases at the rate of six percent (6%) per year on each
Anniversary Date over the remaining unexpired term of the Agreement) and making
the maximum amount of employee contributions permitted, if any, under such plan
or plans, where such present values are to be determined using a discount rate
of six percent (6%) per year;

(vi) within sixty (60) days (or within such shorter period to the extent that
information can reasonably be obtained) following his termination of employment
with the Bank, a lump sum payment in an amount equal to the excess, if any, of
(A) the present value of the benefits to which he would be entitled under the
Supplemental Executive Retirement Plan (and any other deferred compensation plan
for management or highly compensated employees that are maintained by the Bank)
if he had continued working for the Bank for the thirty-six (36) month period
following his termination at the Base Salary and bonus that would have been
achieved during the remaining unexpired term of this Agreement (assuming, if a
Change in Control has occurred, that annual Base Salary and bonus each increase
at the rate of six percent (6%) per year on each Anniversary Date for the
remaining unexpired term of the Agreement) over (B) the present value of the
benefits to which he is actually entitled under any such plan, as of the date of
his termination with the Bank, where the present values are to be determined
using a discount rate of six percent (6%) and the mortality tables prescribed
under Section 72 of the Code.



--------------------------------------------------------------------------------

(d) Upon the occurrence of a Change in Control, as defined in Section 6(b) the
Bank shall pay, provide or credit to Executive (or in the event of his death, to
his Beneficiary):

(i) as severance pay or liquidated damages, or both, a sum equal to three
(3) times the sum of (A) the highest annual rate of Base Salary and (B) the
highest annual bonus awarded to Executive during the prior three years. Payment
of the amount required hereunder shall be made in a lump sum on the effective
date of the Change in Control;

(ii) at the Bank’s expense, continued medical, dental and life insurance
coverage substantially identical to the coverage maintained by the Bank for
Executive prior to the Change in Control. Such medical and dental coverage shall
continue for the lifetime of each of Executive and his spouse as provided in
Section 3(c) hereof, and such life insurance shall cease thirty-six (36) months
following the Executive’s termination of employment;

(iii) any outstanding unvested stock options or shares of restricted stock of
the Company that have been awarded to him, which shall become fully vested as of
the effective date of the Change in Control;

(iv) at the time of or within sixty (60) days (or within such shorter period to
the extent that information can be reasonably obtained) following the Change in
Control, a lump sum payment in an amount equal to the present value of the
Bank’s contributions that would have been made on Executive’s behalf under the
Bank’s 401(k) Plan and employee stock ownership plan (and any other defined
contribution plan maintained by the Bank) if he had continued working for the
Bank for a thirty-six (36) month period following his termination, earning the
Base Salary that would have been achieved during the remaining unexpired term of
this Agreement (assuming, if a Change in Control has occurred, that the annual
Base Salary increases at the rate of six percent (6%) per year on each
Anniversary Date over the remaining unexpired term of the Agreement) and making
the maximum amount of employee contributions permitted, if any, under such plan
or plans, where such present values are to be determined using a discount rate
of six percent (6%) per year;

(v) at the time of or within sixty (60) days (or within such shorter period to
the extent that information can reasonably be obtained) following the Change in
Control, a lump sum payment in an amount equal to the excess, if any, of (A) the
present value of the benefits to which he would be entitled under the Fidelity
Federal Savings Bank of Florida Supplemental Executive Retirement Plan (and any
other deferred compensation plan for management or highly compensated employees
that are maintained by the Bank) if he had continued working for the Bank for
the thirty-six (36) month period following his termination at the Base Salary
and bonus that would have been achieved during the remaining unexpired term of
this Agreement (assuming, if a Change in Control has occurred, that annual Base
Salary and bonus each increase at the rate of six percent (6%) per year on each
Anniversary Date for the remaining unexpired term of the Agreement) over (B) the
present value of the benefits to which he is actually entitled under any such
plan, as of the date of his termination with the Bank, where the present values
are to be determined using a discount rate of six percent (6%) and the mortality
tables prescribed under Section 72 of the Code.



--------------------------------------------------------------------------------

(e) Notwithstanding the preceding paragraphs of this Section, in the event that:

(i) the aggregate payments or benefits to be made or afforded to Executive under
said paragraphs (the “Parachute Benefits”) would be deemed to include an “excess
parachute payment” under Section 280G of the Code or any successor thereto, and

(ii) if such Parachute Benefits were reduced to an amount (the “Non-Triggering
Amount”), the value of which is one dollar ($1.00) less than an amount equal to
the total amount of payments permissible under Section 280G of the Code or any
successor thereto, then the Parachute Benefits to be paid to Executive shall be
so reduced so as to be a Non-Triggering Amount.

(f) Payments under Section 6(d) and 6(e) above shall be made irrespective of
whether termination of employment has occurred. Notwithstanding anything herein
to the contrary, Executive shall only be entitled to a payment under the first
to occur of an Event of Termination under Section 6(c) or a Change in Control
under Section 6(d). Payments under one of these alternatives shall preclude any
payments under the other.

7. TERMINATION UPON RETIREMENT, DISABILITY OR DEATH

For purposes of this Agreement, termination by the Bank of Executive’s
employment based on “Retirement” shall mean termination in accordance with the
Bank’s retirement policy or in accordance with any retirement arrangement
established with Executive’s consent with respect to him. Upon termination of
Executive upon Retirement, Executive shall be entitled to all benefits under any
retirement plan of the Bank and other plans to which Executive is a party.

In the event Executive is unable to perform his duties under this Agreement on a
full-time basis for a period of six (6) consecutive months by reason of illness
or other physical or mental disability (“Disability”), the Bank may terminate
this Agreement, provided that the Bank shall continue to be obligated to pay
Executive his Base Salary for the remaining term of the Agreement, or one year,
whichever is the longer period of time, and provided further that any amounts
actually paid to Executive pursuant to any disability insurance or other similar
such program which the Bank has provided or may provide on behalf of its
employees generally or its senior executives or pursuant to any workman’s or
social security disability program shall reduce the compensation to be paid to
Executive pursuant to this paragraph.

In the event of Executive’s death during the term of the Agreement, his estate,
legal representatives or named beneficiaries (as directed by Executive in
writing) shall be paid Executive’s Base Salary as defined in Paragraph 3(a) at
the rate in effect at the time Executive’s death for a period of one (1) year
from the date of Executive’s death.

8. TERMINATION FOR CAUSE

The term “Termination for Cause” shall mean termination because of Executive’s
personal dishonesty, incompetence, willful misconduct, any breach of fiduciary
duty involving



--------------------------------------------------------------------------------

personal profit, intentional failure to perform stated duties, willful violation
of any law, rule, or regulation (other than minor traffic violations or similar
offenses) or final cease-and-desist order, or material breach of any provision
of this Agreement. In determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the savings institution
industry. For purposes of this paragraph, no act or failure to act on the part
of Executive shall be considered “willful” unless done, or omitted to be done,
by Executive not in good faith and without reasonable belief that Executive’s
action or omission was in the best interest of the Bank. Notwithstanding the
foregoing, Executive shall not be deemed to have been Terminated for Cause
unless and until there shall have been delivered to him a copy of a resolution
duly adopted by the affirmative vote of not less than three-fourths of the
members of the Board at a meeting of the Board called and held for that purpose
(after reasonable notice to Executive and an opportunity for him, together with
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board, Executive was guilty of conduct justifying Termination for Cause
and specifying the particulars thereof in detail. Executive shall not have the
right to receive compensation or other benefits for any period after Termination
for Cause. Any stock options granted to Executive under any stock option plan of
the Bank, the Company or any subsidiary or affiliate thereof, shall become null
and void effective upon Executive’s receipt of Notice of Termination for Cause
pursuant to Section 9 hereof, and shall not be exercisable by Executive at any
time subsequent to such Termination for Cause.

9. NOTICE

(a) Any purported termination by the Bank or by Executive shall be communicated
by Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

(b) “Date of Termination” shall mean (A) if Executive’s employment is terminated
for Disability, thirty (30) days after a Notice of Termination is given
(provided that he shall not have returned to the performance of his duties on a
full-time basis during such thirty (30) day period), and (B) if his employment
is terminated for any other reason, the date specified in the Notice of
Termination (which, in the case of a Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).

(c) If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, except upon the voluntary termination
by Executive, in which case the Date of Termination shall be the date specified
in the Notice, the Date of Termination shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties, by a
binding arbitration award, or by a final judgment, order or decree of a court of
competent jurisdiction (the time for appeal having expired and no appeal having
been perfected) and provided further that the Date of Termination shall be
extended by a notice of dispute only if such notice is given in good faith and
the party giving such notice pursues the resolution of such dispute with
reasonable diligence. Notwithstanding the pendency of any such dispute, the Bank
will continue to pay Executive his full compensation in effect when the notice
giving rise to the



--------------------------------------------------------------------------------

dispute was given (including, but not limited to, Base Salary) and continue
Executive as a participant in all compensation, benefit and insurance plans in
which he was participating when the notice of dispute was given, until the
dispute is finally resolved in accordance with this Agreement, provided such
dispute is resolved within the term of this Agreement. If such dispute is not
resolved within the term of the Agreement, the Bank shall not be obligated, upon
final resolution of such dispute, to pay Executive compensation and other
payments accruing beyond the term of the Agreement. Amounts paid under this
Section shall be offset against or reduce any other amounts due under this
Agreement.

10. POST-PAYMENT OBLIGATIONS

(a) All payments and benefits to Executive under this Agreement shall be subject
to Executive’s compliance with paragraph (b) of this Section during the term of
this Agreement and for one (1) full year after the expiration or termination
hereof.

(b) Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank as may reasonably be required by the Bank in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party.

11. NON-COMPETITION

(a) Upon any termination of Executive’s employment hereunder, other than a
termination (whether voluntary or involuntary) in connection with a Change in
Control, as a result of which the Bank and/or the Company is paying Executive
the benefits entitled to Executive under Section 6 of this Agreement, Executive
agrees not to compete with the Bank and/or the Company for a period of one (1)
year following such termination in any city, town or county in which the Bank
and/or the Company has an office or has filed an application for regulatory
approval to establish an office, determined as of the effective date of such
termination, except as agreed to pursuant to a resolution duly adopted by the
Board. Executive agrees that during such period and within said area, cities,
towns and counties, Executive shall not work for or advise, consult or otherwise
serve with, directly or indirectly, any entity whose business materially
competes with the depository, lending or other business activities of the Bank
and/or the Company. The parties hereto, recognizing that irreparable injury
would result to the Bank and/or the Company, its business and property in the
event of Executive’s breach of this Subsection 11(a), agree that in the event of
any such breach by Executive, the Bank and/or the Company would be entitled, in
addition to any other remedies and damages available, to an injunction to
restrain the violation hereof by Executive, Executive’s partners, agents,
employers, employees and all persons acting for or with Executive. Nothing
herein shall be construed as prohibiting the Bank and/or the Company from
pursuing any other remedies available to the Bank and/or the Company for such
breach or threatened breach, including the recovery of damages from Executive.

(b) Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Bank and affiliates thereof,
as it may exist from time to time, is a valuable, special and unique asset of
the business of the Bank. Executive will not, during or after the term of his
employment, disclose any knowledge of the past, present, planned or considered
business activities of the Bank or affiliates thereof to any person, firm,
corporation, or other entity for any reason or purpose whatsoever (except for
such disclosure as may be



--------------------------------------------------------------------------------

required to be provided to any federal banking agency with jurisdiction over the
Bank or Executive). Notwithstanding the foregoing, Executive may disclose any
knowledge of banking, financial and/or economic principles, concepts or ideas
which are not solely and exclusively derived from the business plans and
activities of the Bank, and Executive may disclose any information regarding the
Bank or the Company which is otherwise publicly available. In the event of a
breach or threatened breach by Executive of the provisions of this Section, the
Bank will be entitled to an injunction restraining Executive from disclosing, in
whole or in part, the knowledge of the past, present, planned or considered
business activities of the Bank or affiliates thereof, or from rendering any
services to any person, firm, corporation or other entity to whom such
knowledge, in whole or in part, has been disclosed or is threatened to be
disclosed. Nothing herein will be construed as prohibiting the Bank from
pursuing any other remedies available to the Bank for such breach or threatened
breach, including the recovery of damages from Executive.

12. SOURCE OF PAYMENTS

(a) All payments provided in this Agreement shall be timely paid in cash or
check from the general funds of the Bank. Executive and the Bank, however,
acknowledge that pursuant to that certain Employment Agreement between Executive
and the Company dated as of the date of this Agreement (the “Company Employment
Agreement”), the Company has guaranteed payment and provision of all amounts and
benefits due hereunder to Executive and, if such amounts and benefits due from
the Bank are not timely paid or provided by the Bank, such amounts and benefits
shall be paid or provided by the Company.

(b) Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits, as provided in this Agreement, are paid to or received by
Executive under the Company Employment Agreement, such compensation payments and
benefits will be subtracted from any amounts due simultaneously to Executive
under similar provisions of this Agreement.

(c) For financial statement purposes, ongoing payments pursuant to this
Agreement and the Company Employment Agreement (collectively, the “Agreements”)
shall be allocated by the Bank and the Company on a quarterly basis in
proportion to the services rendered to the Bank and the Company, respectively.
Termination payments made pursuant to the provisions of Section 6 of each of the
Agreements shall be charged and paid in accordance with the terms of
Section 6(c) of this Agreement and Section 11 of the Company Employment
Agreement.

13. NO EFFECT ON EMPLOYEE BENEFITS PLANS OR PROGRAMS

The termination of Executive’s employment during the term of this Agreement or
thereafter, whether by the Bank or by Executive, shall have no effect on the
vested rights of Executive under the Company’s or the Bank’s qualified or
non-qualified retirement, pension, savings, thrift, profit-sharing or stock
bonus plans, group life, health (including hospitalization, medical and major
medical), dental, accident and long term disability insurance plans or other
employee benefit plans or programs, or compensation plans or programs in which
Executive was a participant.



--------------------------------------------------------------------------------

14. NO ATTACHMENT

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Bank and their respective successors and assigns.

15. ENTIRE AGREEMENT; MODIFICATION AND WAIVER

(a) This Agreement and the Company Employment Agreement contain the entire
agreement of the Executive, the Bank and the Company relating to the subject
matter hereof, and supercedes in its entirety any and all prior agreements,
understandings or representations between the parties relating to the subject
matter hereof, including but not limited to, that certain employment agreement
between the Bank and Executive dated January 7, 1994.

(b) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(c) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

16. REQUIRED REGULATORY PROVISIONS

(a) The Bank may terminate Executive’s employment at any time. Executive shall
not have the right to receive compensation or other benefits for any period
after Termination for Cause as defined in Section 8 hereinabove.

(b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12 USC
§1818(e)(3) and §1818(g)(1)), the Bank’s obligations under this contract shall
be suspended as of the date of service unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion
(i) pay Executive all or part of the compensation withheld while its contract
obligations were suspended and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

(c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8g(1) of the Federal Deposit Insurance Act (12 USC §1818(e) and §1818(g)(1)),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.



--------------------------------------------------------------------------------

(d) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act (12 USC §1813(x)(1)), all obligations of the Bank under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.

(e) All obligations of the Bank under this contract shall be terminated, except
to the extent determined that continuation of the contract is necessary for the
continued operation of the Bank by the Director of the Office of Thrift
Supervision (“OTS”) or his designee at the time (i) the Federal Deposit
Insurance Corporation (“FDIC”) enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
Federal Deposit Insurance Act (12 USC §1823(c)); or (ii) the Director of the OTS
or his designee approves a supervisory merger to resolve problems related to the
operation of the Bank or when the Bank is determined by the Director of the OTS
to be in an unsafe or unsound condition. Any rights of the parties that have
already vested, however, shall not be affected by such action.

(f) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Bank pursuant to this Agreement are subject to and conditioned
upon their compliance with Section 18(k) of the Federal Deposit Insurance Act,
12 U.S.C. Section 1828(k), and the regulations promulgated thereunder in 12
C.F.R. Part 359.

17. SEVERABILITY

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

18. HEADINGS FOR REFERENCE ONLY

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

19. GOVERNING LAW

This Agreement shall be governed by the laws of the State of Florida but only to
the extent not superseded by federal law.

20. ARBITRATION

Except as otherwise expressly provided elsewhere in this Agreement, in the event
that any dispute should arise between the parties as to the meaning, effect,
performance, enforcement, or other issue in connection with this Agreement,
which dispute cannot be resolved by the parties, the dispute shall be decided by
final and binding arbitration of a panel of three arbitrators. Proceedings in
arbitration and its conduct shall be governed by the rules of the American
Arbitration Association (“AAA”) applicable to commercial arbitrations (the
“Rules”)



--------------------------------------------------------------------------------

except as modified by this Section. The Employee shall appoint one arbitrator,
the Company shall appoint one arbitrator, and the third shall be appointed by
the two arbitrators appointed by the parties. The third arbitrator shall be
impartial and shall serve as chairman of the panel. The parties shall appoint
their arbitrators within thirty (30) days after the demand for arbitration is
served, failing which the AAA promptly shall appoint a defaulting party’s
arbitrator, and the two arbitrators shall select the third arbitrator within
fifteen (15) days after their appointment, or if they cannot agree or fail to so
appoint, then the AAA promptly shall appoint the third arbitrator. The
arbitrators shall render their decision in writing within thirty (30) days after
the close of evidence or other termination of the proceedings by the panel, and
the decision of a majority of the arbitrators shall be final and binding upon
the parties, nonappealable, except in accordance with the Rules and enforceable
in accordance with the Florida Arbitration Code or any applicable successor
legislation. Any hearings in the arbitration shall be held in the Palm Beach
County, Florida unless the parties shall agree upon a different venue, and shall
be private and not open to the public. Each party shall bear the fees and
expenses of its arbitrator, counsel, and witnesses, and the fees and expenses of
the third arbitrator shall be shared equally by the parties. The costs of the
arbitration, including the fees of AAA, shall be borne as directed in the
decision of the panel.

21. PAYMENT OF LEGAL FEES

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, provided that the dispute or interpretation has been
settled by Executive and the Bank or has been resolved in Executive’s favor.

22. INDEMNIFICATION

During the term of this Agreement and for a period of six (6) years thereafter,
the Bank shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors and officers liability
insurance policy at its expense, and shall indemnify Executive (and his heirs,
executors and administrators) to the fullest extent permitted under Federal law
against all expenses and liabilities reasonably incurred by him in connection
with or arising out of any action, suit or proceeding in which he may be
involved by reason of his having been a director or officer of the Bank (whether
or not he continues to be a director or officer at the time of incurring such
expenses or liabilities), such expenses and liabilities to include, but not be
limited to, judgments, court costs and attorneys fees and the cost of reasonable
settlements (such settlements must be approved by the Board of Directors of the
Bank). If such action, suit or proceeding is brought against Executive in his
capacity as an officer or director of the Bank, however, such indemnification
shall not extend to matters as to which Executive is finally adjudged to be
liable for willful misconduct in the performance of his duties.

23. SUCCESSOR TO THE BANK

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank or the Company, expressly and unconditionally to
assume and agree to perform the Bank’s obligations under this Agreement, in the
same manner and to the same extent that the Bank would be required to perform if
no such succession or assignment had taken place.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officer, and Executive has signed this Agreement, effective as
of the date first above written.

 

ATTEST:   FIDELITY FEDERAL BANK & TRUST

/s/ Elizabeth Cook

  By:  

/s/ Vince A. Elhilow

Secretary     Vince A. Elhilow WITNESS:   EXECUTIVE:

/s/ Elizabeth Cook

  By:  

/s/ Vince A. Elhilow

    Vince A. Elhilow     President and Chief Executive Officer